DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

1.	Claim(s)  1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Shirao et al. (US 2010/0233103, Sep. 16, 2010). 
Shirao et al. disclose a water-in-oil type emulsion sunscreen cosmetic comprising octocrylene (i.e. claimed oil-soluble UV absorber) (i.e. claimed oil-soluble external skin component) (abstract). The cosmetic may comprise other components such as water-soluble polymers (¶ [0055]). Suitable water-soluble polymers include carboxyvinyl polymer (¶ [0057]). The cosmetic may additionally comprise silicone oil (¶ [0055]) such as decamethylcyclopentasiloxane (i.e. claimed volatile silicone oil) (i.e. claimed oily solvent) (¶ [0066]) and emulsifying agents (¶ [0055]). The decamethylcyclopentasiloxane and octocrylene are presented in the oil phase (¶ [0079] and Table 1). Decamethylcyclopentasiloxane may be present in the oil phase in an amount of 65% (Sample K, Table 1). The composition may be a cream (Example 7).
The prior art discloses a water-in-oil composition containing octocrylene (abstract) and carboxyvinyl polymer (¶ [0056]). Together this would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143 (I)(A).

2.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shirao et al. (US 2010/0233103, Sep. 16, 2010) in view of Stepniewski et al. (US 5,599,533, Feb. 4, 1997)
The teachings of Shirao et al. are discussed above. Shirao et al. do not disclose wherein the composition comprises 15 to 50% by mass of decamethylcyclopentasiloxane (i.e.  volatile silicone oil).
However, Stepniewski et al. disclose a stabilized water-in-oil emulsion comprising about 1 to 90 wt. % of a vehicle (claim 1). The vehicle comprises about 1 to 30 wt. % of a volatile silicone oil (claim 7). The volatile silicone oil may be a cyclomethicone (claim 11). Suitable cyclomethicones include decamethylcylopentasiloxane (claim 14). about 
It would have been prima facie obvious to one of ordinary to have incorporated about 0.01 to 27 wt. % (about 1 to 30 wt. % of about 1 to 90 wt. %) decamethylcyclopentasiloxane into the composition of Shirao et al. since Shirao et al. do not disclose an amount of decamethylcyclopentasiloxane and this is a known and effective amount of decamethylcyclopentasiloxane for a water-in-oil emulsion as taught by Stepniewski et al. 
In regards to instant claim 3 reciting wherein solubility of the oil-soluble UV absorber to the volatile silicone oil and/or the volatile hydrocarbon oil is lower than the solubility thereof to diisopropyl sebacate, the instant specification discloses in Table 2 embodiments comprising octocrylene (i.e. oil-soluble UV absorber) and cyclopentasiloxane (i.e. volatile silicone oil). As discussed above, Shirao et al. disclose a composition comprising octocrylene and decamethylcyclopentasiloxane (i.e. cyclopentasiloxane). Therefore, since the composition of Shirao et al. comprise substantially the same oil-soluble UV absorber and volatile silicone oil as the claimed invention, the solubility of the octocrylene to decamethylcyclopentasiloxane of Shirao et al. is lower than the solubility thereof to diisopropyl sebacate.

3.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shirao et al. (US 2010/0233103, Sep. 16, 2010) in view of Gottschalk-Gaudig et al. (US 2007/0281878, Dec. 6, 2007). 
	The teachings of Shirao et al. are discussed above. Shirao et al. do not disclose wherein the carboxyvinyl polymer (i.e. claimed water-soluble polymer) is in the water phase. 
	However, Gottschalk-Gaudig et al. discloses a water-in-oil emulsion (¶ [0008]) containing an oil phase comprising water-insoluble components (¶ [0009]) and a water phase comprising water-soluble components (¶ [0010]).
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated carboxyvinyl polymer into the water phase of the water-in-oil emulsion of Shirao et al. since it is a water-soluble polymer and to manufacture water-in-oil emulsions, water-soluble components are incorporated into the water phase as taught by Gottshalk-Gaudig et al. 
In regards to instant claim 4 reciting a content by percentage of the oily solvent in the oily component is 50% by mass or greater with respect to the mass of the oily component, as discussed above, Shirao et al. disclose wherein decamethylcyclopentasiloxane (i.e. oily solvent) may be present at 65% in the oil phase. 
	In regards to instant claim 4 reciting wherein solubility of the oil-soluble external skin component to the oily solvent is lower than the solubility thereof to diisopropyl sebacate, the instant specification discloses in Table 2 embodiments comprising octocrylene (i.e. oil-soluble external skin component) and cyclopentasiloxane (i.e. oily solvent). As discussed above, Shirao et al. disclose a composition comprising octocrylene and decamethylcyclopentasiloxane (i.e. cyclopentasiloxane). Therefore, since the composition of Shirao et al. comprise substantially the same oil-soluble external skin component and oily solvent as the claimed invention, the solubility of the octocrylene to decamethylcyclopentasiloxane of Shirao et al. is lower than the solubility thereof to diisopropyl sebacate.

4.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shirao et al. (US 2010/0233103, Sep. 16, 2010) in view of Gottschalk-Gaudig et al. (US 2007/0281878, Dec. 6, 2007), and further in view of George et al. (US 2002/0131949, Sep. 19, 2002) and Okubo (US 2012/0295989, Nov. 22, 2012).
The teachings of Shirao et al. and Gottschalk-Gaudig et al. are discussed above. Shirao et al. and Gottschalk-Gaudig et al. do not disclose wherein the composition comprises 0.02 to 2% by mass polyacrylic acid. 
	However, George et al. discloses a water and oil emulsification system comprising polyacrylic acid-based emulsifiers (claim 1). The composition comprises at least about 0.05% by weight of the polyacrylic acid-based emulsifiers (claim 7). The polyacrylic acid-based emulsifier is an acrylates/C10-30 alkyl acrylate crosspolymer (claim 18). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Shirao et al. disclose wherein the composition comprises emulsifying agents. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated at least about 0.05% polyacrylic acid into the composition of Shirao et al. since it is a known and effective emulsifying agent and amount thereof for emulsion compositions as taught by George et al. 
The combined teachings of Shirao et al., Gottschalk-Gaudig et al., and George et al. do not disclose wherein the polyacrylic acid has a weight-average molecular weight from 500,000 to 8,000,000.
	However, Okubo discloses a method for producing a gel-like oily composition including 0.5 to 10% by weight of an anionic polymer having a carboxyl group (Abstract). Specifically, the anionic polymer is an acrylate/c10-30 alkyl acrylate crosspolymer (¶ [0040] and [0041]).  The anionic polymer has a weight average molecular weight of preferably 100,000 or more, more preferably 1,000,000 or more, and the weight average molecular weight is preferably 10,000,000 or less from the viewpoint of providing good handleability and a sufficient effect of increasing a viscosity (¶ [0044]). 
It would have been prima facie obvious to one of ordinary to have incorporated a polyacrylic acid with a weight-average molecular weight from 100,000 to 10,000,000 because the composition of Shirao et al. may be formulated as a cream and such polyacrylic acid provides good handleability and a sufficient effect of increasing a viscosity as taught by Okubo (¶ [0044]). 
In regards to instant claim 8 reciting wherein the content by percentage of polymers having a molecule weight of 10,000,000 or greater is 10% by mass or less, Shirao et al. disclose in Example 7 a composition that does not contain polymers greater than 10%. Therefore, a composition wherein the content by percentage of polymers having a molecular weight of 10,000,000 or greater is 10% by mass or less is obvious. 

5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shirao et al. (US 2010/0233103, Sep. 16, 2010) in view of George et al. (US 2002/0131949, Sep. 19, 2002) and Okubo (US 2012/0295989, Nov. 22, 2012)
The teachings of Shirao et al. are discussed above. Shirao et al. do not disclose wherein the composition comprises 0.02 to 2% by mass polyacrylic acid. 
	However, George et al. discloses a water and oil emulsification system comprising polyacrylic acid-based emulsifiers (claim 1). The composition comprises at least about 0.05% by weight of the polyacrylic acid-based emulsifiers (claim 7). The polyacrylic acid-based emulsifier is an acrylates/C10-30 alkyl acrylate crosspolymer (claim 18). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Shirao et al. disclose wherein the composition comprises emulsifying agents. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated at least about 0.05% polyacrylic acid into the composition of Shirao et al. since it is a known and effective emulsifying agent and amount thereof for emulsion compositions as taught by George et al. 
The combined teachings of Shirao et al., Gottschalk-Gaudig et al., and George et al. do not disclose wherein the polyacrylic acid has a weight-average molecular weight from 500,000 to 8,000,000.
	However, Okubo discloses a method for producing a gel-like oily composition including 0.5 to 10% by weight of an anionic polymer having a carboxyl group (Abstract). Specifically, the anionic polymer is an acrylate/c10-30 alkyl acrylate crosspolymer (¶ [0040] and [0041]).  The anionic polymer has a weight average molecular weight of preferably 100,000 or more, more preferably 1,000,000 or more, and the weight average molecular weight is preferably 10,000,000 or less from the viewpoint of providing good handleability and a sufficient effect of increasing a viscosity (¶ [0044]).
It would have been prima facie obvious to one of ordinary to have incorporated a polyacrylic acid with a weight-average molecular weight from 100,000 to 10,000,000 because the composition of Shirao et al. may be formulated as a cream and such polyacrylic acid provides good handleability and a sufficient effect of increasing a viscosity as taught by Okubo (¶ [0044]). 
In regards to instant claim 9 reciting wherein the content by percentage of polymers having a molecule weight of 10,000,000 or greater is 10% by mass or less, Shirao et al. disclose in Example 7 a composition that does not contain polymers greater than 10%. Therefore, a composition wherein the content by percentage of polymers having a molecular weight of 10,000,000 or greater is 10% by mass or less is obvious. 
Conclusion
Claims 1-9 are rejected. 
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A KETCHAM whose telephone number is (571)270-5896. 
The examiner can normally be reached 0730-17:30 M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
           
/Karen A. Ketcham/Examiner, Art Unit 4182                                                                                                                                                                                                        

/TRACY LIU/Primary Examiner, Art Unit 1612